—Order, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about September 19, 1997, which adjudicated appellant a juvenile *232delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him on probation until January 26, 1999, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. There was probable cause for appellant’s arrest where an undercover officer radioed a detailed description of appellant shortly after purchasing two glassines of heroin from him, whereupon the backup team responded to the location within one minute and observed appellant, who matched the description and was the only person wearing both the distinctive hat and sweater shirt described. Concur — Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.